DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on December 20th, 2021, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 6,199,983 B1) in view of Archambeau et al. (US 2016/0161766 A1) and further in view of McArdle et al. (US 2006/0100613 A1).
Regarding claim 1, Kato teaches a method for determining an item of personalized visual-compensation progressive ophthalmic equipment for an individual, the method comprising: 
	a) in a data-acquiring first phase, at at least one first moment, determining at least one value of at least one individual parameter of said individual, and recording each value of said parameter in a database (See, e.g., column 7 line 59 to column 8 line 10 which explain that a value such as the diopter is recorded for a user); and
	b) in a second step of determining the item of personalized visual-compensation progressive ophthalmic equipment, determining a value of at least one geometric or optical parameter of said item of visual-compensation progressive ophthalmic equipment while taking into account said at least one value, determined in step a), of said individual parameter (See, e.g., column 8 lines 11-20 which explain that fitting data for the spectacles is used in the manufacturing process, including camber angle which meets this limitation).

	However, in an analogous optical field of endeavor, Archambeau teaches the use of user data and/or viewing condition data and/or activity data that is stored over time and used to determine a geometric or optical parameter of ophthalmic equipment (See, e.g., paragraphs [0111]-[0112] which explain this).
	It would have been obvious to a person having ordinary skill in the art to modify the method of Kato to include a temporal indicator for the individual parameter & take it into account when determining the geometric or optical parameter, as taught by Archambeau, for the purpose of getting a more appropriate geometric or optical parameter (See, e.g., paragraph [0112] which explains this). 
	Kato and Archambeau both lack an explicit disclosure where, in step a) the first moment is a moment preceding an appearance of presbyopia of the individual.
	However, in an analogous eye testing field of endeavor McArdle teaches treating a patient before the appearance of presbyopia in the patient to help prevent the patient from developing presbyopia (See, e.g., paragraph [0021] which explains this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kato in the combination of Kato and Archambeau to have the first moment be before presbyopia appears in the patient, for the purpose of preventing or delaying vision defects of the user (See, e.g., paragraph [0021] and note that that testing a patient before development of a vision defect would help in the eventual 
Regarding claim 2, Kato in view of Archambeau and McArdle teaches the method set forth above and further teaches in step a), determining a plurality of values of said individual parameter, said plurality of values of said individual parameter comprising said value determined at said first moment preceding the appearance of the presbyopia of the individual (See, e.g., column 7 line 59 to column 8 line 10 which explain that multiple values can be determined), and at least one second and one third values of said individual parameter, which are determined at a second and a third moments that follow said first moment, and recording the plurality of values of said individual parameter of the individual in said database, each in correspondence with the corresponding temporal indicator (Note this limitation is met as the modified method of Kato above includes storing the data over time, i.e., second and third moments following the first moment, and they are recorded to be used later).
Regarding claim 3, Kato in view of Archambeau and McArdle teaches the method set forth above and further teaches wherein, in step b), the value of the geometric parameter is determined while taking into account a temporal variation in said values of the plurality of values, determined in step a), of the individual parameter (Note that as modified above, this is how the method is carried out, as explained in the rejection of claim 1 above). 
Regarding claim 4, Kato in view of Archambeau and McArdle teaches the method set forth above but lacks an explicit disclosure wherein, in step a), said first, second and third different moments are separated pairwise by at least twenty-four hours.
	However, the temporal separation of the moments corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the temporal In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temporal separation between the moments to be at least twenty-four hours for the purpose of giving the user a better picture of how the parameter is changing over time.
Regarding claim 5, Kato in view of Archambeau and McArdle teaches the method set forth above but lacks an explicit disclosure wherein said first, second and third different moments are spaced apart in time by a minimal duration which depends on the individual parameter.
	However, the temporal separation of the moments corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case there would be a definite “minimal duration” for each parameter that would be possible to find with routine experimentation, and the temporal separation of the moments impacts the deviation of the value of the individual parameter from the original moment. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claim 6, Kato in view of Archambeau and McArdle teaches the method set forth above and further teaches wherein, in step a), the second moment and/or the third moment provided for the following determination of the value of the individual parameter is determined depending on precedingly determined values of the individual parameter (Note this limitation is met as the modified method of Kato above includes storing the data over time, i.e., second and third moments following the first moment, and they are recorded to be used later).
Regarding claim 8, Kato in view of Archambeau and McArdle teaches the method set forth above and further teaches wherein, in step a), measuring at least one value of said plurality of values of said individual parameter by a sensor integrated into a spectacle frame, and/or from one or more captured images and/or using a dedicated tool and/or using a questionnaire filled in by the individual (See, e.g., column 7 line 59 to column 8 line 20 which explain that the eye information can be obtained by measurement at an optometrist, which would require a dedicated tool). 
Regarding claim 11, Kato in view of Archambeau and McArdle teaches the method set forth above and further teaches wherein in step a), determining and measuring a value of at least one control parameter relating to the individual in said database, in correspondence with said at least one value of the individual parameter and the corresponding temporal indicator (See, e.g., column 8 lines 21-30 which explain this), and in step b), weighting an importance of said at least one value of the individual parameter determined in step a) depending on the value of the associated control parameter (See, e.g., column 3 lines 20-26 which explain that the lifestyle information is used to obtain the spectacles, meeting this limitation).
Regarding claim 13, Kato in view of Archambeau and McArdle teaches the method set forth above and further teaches wherein, said control parameter comprises a physiological parameter and/or a morphological parameter and/or a behavioral parameter and/or a neuro-cognitive parameter and/or a psychological parameter and/or an objective or subjective parameter relating to an item of ophthalmic equipment of the individual (Note that the lifestyle information corresponds to behavioral parameters).
Regarding claim 14, Kato in view of Archambeau and McArdle teaches the method set forth above and further teaches wherein, in step a), said individual parameter comprises a physiological parameter and/or a morphological parameter and/or a behavioral parameter and/or a neuro-cognitive parameter and/or a psychological parameter and/or an objective or subjective parameter relating to an item of ophthalmic equipment of the individual (Note that the diopter of the user is a physiological parameter).
Regarding claim 15, Kato in view of Archambeau and McArdle teaches the method set forth above and further teaches wherein, in step b), said at least one geometric or optical parameter of the determined item of visual-compensation equipment comprises a geometric or optical parameter of an ophthalmic lens of the item of equipment and/or a geometric parameter of a frame of the item of equipment (Note that the camber angle is a geometric parameter).

Allowable Subject Matter
Claims 9, 10, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein in step a), estimating at least one value of said plurality of values of said individual parameter, corresponding to a given moment, via a calculation dependent on prior values of this individual parameter determined before the given moment and on a model of a variation over time of the individual parameter.
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein, in step a), determining a plurality of values of the individual parameter, and in step b), weighing an importance of each value, determined in step a), of said individual parameter depending on a variation over time in the control parameter.

Regarding claim 10, this claim depends on an allowable base claim and is therefore allowable for at least the reasons stated supra. 

Response to Arguments
Applicant's arguments, filed on December 20th, 2021, with respect to the claim(s) have been considered but arguments directed to the presbyopia limitations are moot in view of the new ground(s) of rejection. Regarding the argument against combining the Kato and Archambeau references, appear to be based on a literal application of the two references to each other. However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be directly incorporated into the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872